Maletz, Judge:
The protests enumerated in schedule “A”, hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEEEBY STIPULATED AND AGEEED by and between counsel for the respective parties hereto, as to merchandise covered by the protests enumerated in the annexed Schedule which is incorporated herein:
1. That the merchandise represented by the items marked “A” and initialed ASV by Anthony S. Valenty on the invoices accompanying the entries covered by the protests enumerated in the attached Schedule, assessed with duty at 35% under Par. 1513 of the Tariff Act of 1930, as modified, consists of inflatable vinyl reindeer and Santa Claus figures which are the same in all material respects as the reindeer and Santa Claus figures the subject of Davis Products, Inc., Frank M. *432Chichester v. United States, 59 Cust. Ct. 226, C.D. 3127, Customs Bulletin, Yol. 1, No. 42, page 27, wherein said merchandise was held properly dutiable at only 12%% ad valorem under Par. 1537(b) of the Tariff Act of 1930, as modified by T.D. 53865 and T.D. 53877, by virtue of the similitude provision in Par. 1559 (a) of said Act.
2. That the record in O.D. 3127 may be incorporated with the record in this case.
3. That these protests may be deemed submitted on this stipulation and the record thus made.
On the agreed facts and following our cited decision on the law, we hold the articles in question, as hereinabove identified, to be properly dutiable at the rate of 12% percent ad valorem under paragraph 1537(b), Tariff Act of 1930, as modified by T.D. 53865 and T.D. 53877, by similitude, as manufactures of India rubber or gutta-percha, or of which these substances or either of them is the component material of chief value.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.